Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-20-00434-CV

                           IN RE PRONTO GENERAL AGENCY, LTD.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 20, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 4, 2020, Relator filed a petition for writ of mandamus. On September 8,

2020, this court requested the real party in interest file a response. After considering the petition,

the record, and the response filed by the real party in interest, this court concludes Relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a).

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2019CV01852, styled Red McCombs Ford (Plaintiff) v. Olivia Moreno
Rodriguez and Eric Rafael Castorena (Defendants and Third-Party Plaintiffs) v. Pronto General Agency, Ltd. and
CEM Insurance Company (Defendants and Third-Party Defendants), pending in the County Court at Law No. 10,
Bexar County, Texas, the Honorable David J. Rodriguez presiding.